EXHIBIT 10.1.4



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

          FOURTH AMENDMENT to Loan and Security Agreement ("Amendment") is made
and entered into and effective as of March 1, 2005, by and among SUN HEALTHCARE
GROUP, INC., a Delaware corporation (the "Company"), and each direct or indirect
Subsidiary of the Company identified on the signature pages of this Amendment as
a borrower (individually "Borrower"; all Borrowers together with the Company,
collectively, "Borrowers"), the financial institution(s) listed on the signature
pages hereof, and their respective successors and assignees (each, a "Lender"
and, collectively, "Lenders"), and CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (in its individual capacity as a Lender, "CapitalSource", and
in its capacity as collateral agent, "Collateral Agent").



R E C I T A L S

          WHEREAS, Borrowers, the Company, Lenders and Collateral Agent entered
into that certain Loan and Security Agreement (the "Loan and Security
Agreement"), dated as of September 5, 2003, as amended by those certain
post-closing letter agreements dated as of September 5, 2003 (the "First Letter
Agreement"), dated as of November 5, 2003 (the "Second Letter Agreement"), dated
as of January 21, 2004 (the "Third Letter Agreement"), dated as of January 22,
2004 (the "Fourth Letter Agreement"), dated as of March 2, 2004 (the "Fifth
Letter Agreement"), and dated as of December 6, 2004 (the "Special Advance
Letter"), and as amended by that certain First Amendment to Loan and Security
Agreement dated as of May 6, 2004 (the "First Amendment"), that certain Second
Amendment to Loan and Security Agreement dated as of August 2, 2004 (the "Second
Amendment") and that certain Third Amendment to Loan and Security Agreement
dated as of January, 2005 (the "Third Amendment"). The Loan and Security
Agreement, as amended by the First Letter Agreement, the Second Letter
Agreement, the Third Letter Agreement, the Fourth Letter Agreement, the Fifth
Letter Agreement, the Special Advance Letter, the First Amendment, the Second
Amendment, and the Third Amendment is herein referred to as the "Loan
Agreement". All capitalized terms used in this Amendment and not otherwise
defined herein shall have the same meanings assigned to such terms in the Loan
Agreement; and

          WHEREAS, Borrowers, Collateral Agent and Lenders have agreed to modify
and amend the Loan Agreement on the terms and conditions contained herein.

          NOW, THEREFORE, in consideration of the agreements and covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the Loan
Agreement as follows:

          1.     Minimum Balance. Section 2.2(B) is amended by adding the
following sentence at the end of such section:

          "Solely for the purposes of calculating interest amounts and fees due
hereunder, to the extent that the outstanding amount of Advances (the
"Outstanding Advance Amount") on any day is less than Ten Million Dollars
($10,000,000) (the "Minimum Balance"), the difference between the Minimum
Balance and the Outstanding Advance Amount shall be deemed to be an outstanding
Advance and shall incur interest as a Base Rate Loan (and interest shall accrue

1

--------------------------------------------------------------------------------

thereon as with any other Base Rate Loan), and, in addition, the Collateral
Management Fee and Unused Line Fee during such period shall also be based on an
amount of Advances equal to the greater of (1) the Outstanding Advance Amount
and (2) the Minimum Balance (regardless as to the actual amount outstanding). By
way of example, if the Outstanding Advance Amount on any day is $8,900,000, then
in addition to all other amounts owing hereunder, additional interest shall also
be deemed to accrue (at the interest rate otherwise due for a Base Rate Loan) on
an amount equal to $1,100,000 (i.e., $10,000,000 less $8,900,000). In addition,
the Collateral Management Fee and the Unused Line Fee would also be based on an
Outstanding Advance Amount equal to Ten Million Dollars ($10,000,000) (rather
than $8,900,000)."

          2.     Term. The definition of "Termination Date" in Section 11.1 of
the Loan Agreement is hereby deleted and replaced with the following:
"'Termination Date' means the date that is the earlier of (1) March 1, 2007, (2)
the Early Termination Date, and (3) the termination of the Revolving Loan
Commitments in accordance with this Agreement."

          3.     Interest Rate.

               (a)      The definition of "Base Rate Margin" in Section 2.2(A)
of the Loan Agreement is hereby deleted and replaced with the following: "'Base
Rate Margin' shall mean one-half percent (0.5%) per annum."

               (b)      The definition of "LIBOR Margin" in Section 2.2(A) of
the Loan Agreement is hereby deleted and replaced with the following: "'LIBOR
Margin' shall mean three and one-quarter percent (3.25%) per annum."

               (c)      Section 2.2(A)(1) of the Loan Agreement is hereby
deleted and replaced with the following:

               "(1)      The Revolving Loan and all other Obligations for which
no other interest rate is specified shall bear interest as follows:

                    (a)      If a Base Rate Loan, then at the greater of (i) the
sum of the Base Rate plus the Base Rate Margin applicable to Revolving Loans and
(ii) four and three-quarters percent (4.75%) per annum.

                    (b)     If a LIBOR Loan, then at the greater of (i) the sum
of LIBOR plus the LIBOR Margin applicable to Revolving Loans and (ii) four and
three-quarters percent (4.75%) per annum."

          4.     Extension Fee. Borrowers shall pay to the Collateral Agent, for
the benefit of Lenders, an amount equal to one percent (1%) of the Facility Cap
as a nonrefundable commitment fee (the "Commitment Extension Fee"). Borrowers
hereby authorize the Collateral Agent to apply the remaining Seven Hundred Fifty
Thousand Dollars of the Additional Commitment Fee that has not been refunded to
Borrowers in accordance with Section 2.3(G) of the Loan Agreement as payment in
full of the Commitment Extension Fee, and Collateral Agent acknowledges receipt
thereof. Borrowers further acknowledge and agree that notwithstanding anything
to the contrary contained in Section 2.3(G) of the Loan Agreement, such amount
is fully earned by Lenders and shall not be refundable to Borrowers under any
circumstances.

2

--------------------------------------------------------------------------------

          5.     Termination Fee. The following provisions shall be added at the
end of Section 2.1(A)(2) of the Loan Agreement:

               "(i)     Subject to Lender's right to terminate and cease making
Advances as provided for in this Agreement, this Agreement shall continue in
full force and effect until the full performance and indefeasible payment in
cash of all Obligations, unless terminated sooner as provided in this
Section 2.1(A)(2). Borrowers may terminate this Agreement at any time upon not
less than sixty (60) calendar days' prior written notice to Lenders and upon
full performance and indefeasible payment in full in cash of all Obligations on
or prior to such 60th calendar day after such written notice is deemed to have
been delivered to Lenders. All of the Obligations shall be immediately due and
payable upon any such termination on the termination date stated in any notice
of termination (the "Early Termination Date"); provided that, notwithstanding
any other provision of any Loan Document, the Early Termination Date shall be
effective no earlier than the first Business Day of the month following the
expiration of the sixty (60) calendar days' prior written notice period.
Notwithstanding any other provision of any Loan Document, no termination of this
Agreement shall affect Lenders' rights or any of the Obligations existing as of
the effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations have been fully
performed and indefeasibly paid in cash in full. The Liens granted to Lenders
under the Loan Documents and the financing statements filed pursuant thereto and
the rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrowers' borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations have been
fully performed and indefeasibly paid in full in cash.

               (ii)     If (a) Borrowers terminate the Revolving Facility in
whole under this Section 2.1(A)(2); (b) Borrowers voluntarily or involuntarily
repay the Obligations in whole (other than reductions to zero of the outstanding
balance of the Revolving Facility resulting from the ordinary course operation
of the provisions of Section 2.4), whether by virtue of Lenders' exercising
their right of set off or otherwise; or (c) the Obligations are accelerated in
whole by Lenders (each of the events described in (a), (b) and (c) above being
hereinafter referred to as, a "Revolver Termination"), then at the effective
date of any such Revolver Termination, Borrowers shall pay Lenders (in addition
to the then outstanding principal, accrued interest and other Obligations
relating to the Revolving Facility pursuant to the terms of this Agreement and
any other Loan Document), to compensate Lenders for the loss of bargain and not
as a penalty, an amount equal to two percent (2%) of the Facility Cap if the
Revolver Termination occurs on or prior to March 1, 2006 and an amount equal to
one percent (1%) of the Facility Cap if the Revolver Termination occurs after
March 1, 2006 but prior to March 1, 2007."

          6.     Capital Expenditure Limits. Section 7.19 of the Loan Agreement
is hereby deleted and replaced with the following provision:

          "7.19     Capital Expenditure Limits. The aggregate amount of all
Capital Expenditures, Capital Leases with respect to fixed assets of Borrowers
and their Subsidiaries (which shall be considered to be expended in full on the
date such Capital Lease is entered into) and other contracts with respect to
fixed assets initially capitalized on the Borrowers' or any of their
Subsidiaries' balance sheet prepared in accordance with GAAP (which shall be
considered to be expended in full on the date such contract is entered into)
(excluding, in each case, expenditures for trade-ins and replacement of assets
to the extent funded with casualty insurance proceeds) shall not exceed the
amounts set forth below for each period specified below.

3

--------------------------------------------------------------------------------

Six Month Period Ending

Amount

January 31, 2005 and the last day of each calendar month thereafter through and
including March 31, 2006

$10,000,000

April 30, 2006

$9,700,000

May 31, 2006

$9,500,000

June 30, 2006

$9,200,000

July 31, 2006

$8,900,000

August 31, 2006

$8,700,000

September 30, 2006 and the last day of each calendar month thereafter

$8,500,000



          A violation of the above provisions shall not constitute a default
hereunder; provided, however, that, if the Compliance Certificate for a
six-month period demonstrates that the actual amount exceeds the allowed amount
for such period, the Borrowing Base, effective on the date of delivery of such
Compliance Certificate, shall be reduced by the amount of such excess until the
date of delivery of a new Compliance Certificate for the six-month period ending
at the end of the following month is provided to Collateral Agent."

          7.     Conditions to Effectiveness. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent
in a manner satisfactory to Lenders, unless specifically waived in writing by
Lenders:

          (a)     Lenders shall have received all of the following, each in form
and substance satisfactory to each of the Lenders in its sole discretion, and,
where applicable, each duly executed by each party thereto, other than Lenders:

               (i)     This Amendment, duly executed by Borrowers; and

               (ii)     All other documents Lenders may request with respect to
any matter relevant to this Amendment or the transactions contemplated hereby.

          (b)     The representations and warranties contained herein and in the
Loan Agreement and the other Loan Documents, as each is amended hereby, shall be
true and correct in all material respects as of the date hereof, as if made on
the date hereof, except for such representations and warranties as are by their
express terms limited to a specific date and taking into account any amendment
to schedules or exhibits as a result of any disclosure made by Borrowers to
Collateral Agent after the Closing Date and approved in writing by the
Collateral Agent.

4

--------------------------------------------------------------------------------

          (c)     Material Adverse Effect or Material Adverse Change shall have
occurred or be reasonably expected to occur.

          (d)     No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Lenders.

          (e)     All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be duly authorized and executed.

          (f)     Payment by Borrowers of all fees and costs incurred by Lender
in preparation and execution of this Amendment.

          8.     No Waiver. Nothing contained herein shall be construed as a
waiver by the Lenders of any covenant or provision of the Loan Agreement, the
other Loan Documents, this Amendment or any other contract or instrument between
the Lender and the Borrowers, and the failure of the Lenders at any time or
times hereafter to require strict performance by the Borrowers of any provision
thereof shall not waive, affect or diminish any right of the Lenders to
thereafter demand strict compliance therewith. The Lenders hereby reserve all
rights granted under the Loan Agreement, the other Loan Documents, this
Amendment, and any other contract or instrument between the Borrowers and the
Lenders.

          9.     Ratification. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and, except as
expressly modified by this Amendment, each and every covenant, warranty and
other provision of the Notes and the other Loan Documents is hereby ratified and
reaffirmed (as though restated in this Amendment as of the date hereof) and
shall remain in full force and effect. The Borrowers and Lenders agree that the
Loan Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. This Amendment is not intended and shall in no way act as a novation of
the Loans or a release, relinquishment, alteration or reissue of the liens and
security interests securing the payment of the Notes.

          10.     Representations and Warranties. Each of the Borrowers hereby
represents and warrants to Lenders that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed and
delivered in connection herewith (i) have been authorized by all requisite
corporate or partnership action on the part of each Borrower, (ii) are within
its powers, (iii) have been duly authorized, and (iv) do not contravene (A) its
articles of incorporation or bylaws or other organization documents or (B) any
applicable law; (b) each Borrower is authorized to execute, deliver and perform
this Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any other Loan Documents are true and
correct in all material respects on and as of the date hereof and on and as of
the date of execution hereof as though made on and as of each such date, except
for such representations and warranties as are by their express terms limited to
a specific date and taking into account any amendment to schedules or exhibits
as a result of any disclosure made by Borrowers to Collateral Agent after the
Closing Date and approved in writing by the Collateral Agent; (d) no Default or
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing; (e) each Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the other Loan Documents, as
amended

5

--------------------------------------------------------------------------------

hereby; (f) no Borrower has amended its articles of incorporation or bylaws or
other organization documents since the date of the Loan Agreement; and (g) no
consent, license, permit, approval or authorization of, or registration, filing
or declaration with any governmental authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or the Loan Documents executed in connection herewith, as
applicable, by or against such Borrower.

          11.     Survival of Representations and Warranties. All
representations and warranties made herein and in the Loan Agreement or any
other Loan Document, including, without limitation, any document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by the Lenders or
any closing shall affect the representations and warranties or the right of the
Lenders to rely upon them.

          12.     Release.

          (a)     As of the date hereof, each of the Borrowers and the Company,
for themselves and their successors and assigns (collectively, the "Borrower
Parties") hereby fully and forever releases, discharges and acquits each of the
Lenders, the Collateral Agent and their parent, subsidiary, affiliate and
predecessor corporations, and their respective past and present officers,
directors, shareholders, partners, attorneys, legal representatives, agents and
employees, and their successors, heirs and assigns and each of them, of and from
and against any and all claims, demands, obligations, duties, liabilities,
damages, expenses, indebtedness, debts, breaches of contract, duty or
relationship, acts, omissions, misfeasance, malfeasance, causes of action, sums
of money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and remedies therefor, choses in action, rights of indemnity or
liability of any type, kind, nature, description or character whatsoever, and
irrespective of how, why or by reason of what facts, whether liquidated or
unliquidated, known or unknown, to any of the Borrowers (collectively,
"Claims"), which any of such Borrower Parties may now have against any of said
persons, firms or entities, by reason of, arising out of or based upon conduct,
events or occurrences on or before the date hereof relating to: (i) any of the
Loans or the Loan Documents; (ii) the review, approval or disapproval of any and
all documents, instruments, projections, advances, estimates, plans,
specifications, drawings and all other items submitted to any of the Lenders or
Collateral Agent in connection with the Loans or the Loan Documents; (iii) the
disbursements of funds under the Loan Documents; (iv) the amendment or
modification of the Loan Agreement made pursuant to this Amendment; (v) any
Lender's or Collateral Agent's acts, statements, conduct, representations and
omissions made in connection with the Loans or Loan Documents and any amendment
or modification relating thereto; or (vi) any fact, matter, transaction or event
relating as of the date hereof, provided that nothing contained herein shall be
deemed a release of any Lender's or Collateral Agent's obligations under this
Amendment or (to the extent first arising and accruing after the date hereof)
the Loan Agreement, as modified, or (to the extent first arising and accruing
after the date hereof) a release of any Lender's or Collateral Agent's
obligations under the Loan Documents as expressly set forth therein.

          (b)     Each of the Borrower Parties represents and warrants that it
has not heretofore assigned or transferred, or purported to assign or to
transfer, to any person or entity any matter released hereunder or any portion
thereof or interest therein, and each of the Borrower Parties agrees, jointly
and severally, to indemnify, defend and hold the parties set forth hereinabove
harmless from and against any and all claims based on or arising out of any such
assignment or transfer or purported assignment or transfer.

6

--------------------------------------------------------------------------------



          (c)     It is hereby further understood and agreed that the acceptance
of delivery of this release by the parties released hereby shall not be deemed
or construed as an admission of liability of any nature whatsoever arising from
or related to the subject of the within release.



          (d)     Each of the Borrower Parties hereby agrees, represents and
warrants that it has had advice of counsel of its own choosing in negotiations
for and the preparation of this Amendment, including the foregoing release and
waivers, that it has read the provisions of this Amendment, including the
foregoing release and waivers, that it has had the foregoing release and waivers
fully explained by such counsel, and that it is fully aware of its contents and
legal effect.



          13.     Entire Agreement. This Amendment, the Loan Documents and the
exhibits attached thereto constitute the entire agreement of the Company,
Collateral Agent, the Borrowers and Lenders concerning the transactions
contemplated by this Amendment and supersede and cancel any and all previous
negotiations, arrangements, agreements, understandings or letters of interest or
intent.

          14.     Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

          15.     Counterparts. This Amendment may be executed via telecopier or
facsimile transmission in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute one and the same instrument. This Amendment shall become effective
upon the execution and delivery of an executed counterpart hereof by each of the
parties hereto.

7

--------------------------------------------------------------------------------



          Please acknowledge your agreement to be bound by the foregoing by
signing this Amendment and delivering it to Collateral Agent.



CAPITALSOURCE FINANCE LLC, as

Collateral Agent and as Lender

   

By:      /s/ Dean L. Graham                           

Name:   Dean L. Graham                              

Title:      President of Healthcare and             

             Specialty Finance Business               

















 

 

 

 

 

Wells Fargo Foothill, Inc.,

as Lender

 

By:      /s/ Jim Farne                                      

Name:  Jim Farne                                          

Title:   Senior Vice President                        













 

 

 

 

8

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED TO
as of the 25th day of February, 2005 on
behalf of all Borrowers

 

SUN HEALTHCARE GROUP, INC.,

a Delaware corporation    

By:      /s/ L. Bryan Shaul                                   

Name:  L. Bryan Shaul                                       

Title:   Executive Vice President and CFO          

 

Advantage Health Services, Inc.

Americare Health Services Corp.

Atlantic Medical Supply Company, Inc.

Bergen Eldercare, Inc.

BP Sun Alliance, Inc.

Brent-Lox Hall Nursing Home, Inc.

Care Home Health Services

CareerStaff Management, Inc.

CareerStaff Services Corporation

CareerStaff Unlimited, Inc.

Coalinga Rehabilitation Center

Covina Rehabilitation Center

Duval Healthcare Center, Inc.

Fairfield Rehabilitation Center

First Class Pharmacy, Inc.

Fullerton Rehabilitation Center

Grand Terrace Rehabilitation Center

Heritage Rehabilitation Center

HoMed Convalescent Equipment, Inc.

HTA of New York, Inc.

Huntington Beach Convalescent Hospital

Libbie Rehabilitation Center, Inc.

Manatee Springs Nursing Center, Inc.

Masthead Corporation

Mediplex Management of Palm Beach County, Inc.

Mediplex Management, Inc.

Mediplex of Concord, Inc.

Mediplex of Connecticut, Inc.

 

By:      /s/ Steven A. Roseman                                  

Name:  Steven A. Roseman                                      

Title:    Vice President                                               



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

Mediplex of Kentucky, Inc.

Mediplex of Maryland, Inc.

Mediplex of Massachusetts, Inc.

Mediplex of New Jersey, Inc.

Mediplex Rehabilitation of Massachusetts, Inc.

New Bedford Nursing Center, Inc.

Newport Beach Rehabilitation Center

Orange Rehabilitation Hospital, Inc.

P.M.N.F. Management, Inc.

Pacific Health Care, Inc.

PRI, Inc.

Quality Care Holding Corporation

Quality Nursing Care of Massachusetts, Inc.

Regency Health Services, Inc.

Regency High School, Inc.

Regency Rehab Hospitals, Inc.

Rose Rehabilitation Center

San Joaquin G. P. Corporation

SHG Services, Inc.

SRT, Inc.

Sun Healthcare Group, Inc.

Sun Lane Purchase Corporation

SunAlliance Healthcare Services, Inc.

SunBridge Beckley Health Care Corp.

SunBridge Braswell Enterprises, Inc.

SunBridge Brittany Rehabilitation Center, Inc.

SunBridge Care Enterprises, Inc.

SunBridge Care Enterprises West

SunBridge Carmichael Rehabilitation Center

SunBridge Charlton Healthcare, Inc.

SunBridge Circleville Health Care Corp.

SunBridge Clipper Home of North Conway, Inc.

SunBridge Clipper Home of Portsmouth, Inc.

SunBridge Clipper Home of Rochester, Inc.

SunBridge Clipper Home of Wolfeboro, Inc.

SunBridge Dunbar Health Care Corp.

SunBridge Gardendale Health Care Center, Inc.

SunBridge Glenville Health Care, Inc.

SunBridge Goodwin Nursing Home, Inc.

SunBridge G. P. Corporation

SunBridge Hallmark Health Services, Inc.

SunBridge Harbor View Rehabilitation Center

 

By:      /s/ Steven A. Roseman                                  

Name:  Steven A. Roseman                                      

Title:    Vice President                                               



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 



SunBridge Healthcare Corporation

SunBridge, Inc.

SunBridge Jeff Davis Healthcare, Inc.

SunBridge Maplewood Healthcare Center of Jackson, Tennessee, Inc.

SunBridge Marion Health Care Corp.

SunBridge Meadowbrook Rehabilitation Center

SunBridge Mountain Care Management, Inc.

SunBridge Nursing Home, Inc.

SunBridge Paradise Rehabilitation Center, Inc.

SunBridge Putnam Health Care Corp.

SunBridge Regency Rehab Hospitals, Inc.

SunBridge Regency-North Carolina, Inc.

SunBridge Regency-Tennessee, Inc.

SunBridge Rehab of Colorado, Inc.

SunBridge Retirement Care Associates, Inc.

SunBridge Salem Health Care Corp.

SunBridge San Bernardino Rehabilitation Hospital, Inc.

SunBridge Shandin Hills Rehabilitation Center

SunBridge Statesboro Health Care Center, Inc.

SunBridge Stockton Rehabilitation Center, Inc.

SunBridge Summers Landing, Inc.

SunBridge West Tennessee, Inc.

SunCare Respiratory Services, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark Nevada, Inc.

SunMark of New Mexico, Inc.

SunPlus Home Health Services, Inc.

SunScript Medical Services, Inc.

SunScript Pharmacy Corporation

SunSolution, Inc.

The Mediplex Group, Inc.

U.S. Laboratory Corp.

Vista Knoll Rehabilitation Center, Inc.

Worcester Nursing Center, Inc.

 

By:      /s/ Steven A. Roseman                                  

Name:  Steven A. Roseman                                      

Title:    Vice President                                               





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

Therapists Unlimited - Chicago II, L.P.

Therapists Unlimited - Detroit II, L.P.

Therapists Unlimited - Fresno, L.P.

Therapists Unlimited - Indianapolis, L.P.

Therapists Unlimited - Seattle, L.P.

HSR Partners, L.P. (I)

















 

 

 

 

Therapists Unlimited - Chicago II, L.P.

Therapists Unlimited - Detroit II, L.P.

Therapists Unlimited - Fresno, L.P.

Therapists Unlimited - Indianapolis, L.P.

Therapists Unlimited - Seattle, L.P.

HSR Partners, L.P.





 

 

 

 

By:      /s/ Steven A. Roseman

Name:  Steven A. Roseman

Title:    Vice President of CareerStaff Management, Inc., as general

            partner of the above named partnerships





 

 

 

SunDance Rehabilitation Texas, Limited Partnership

 

By:      /s/ Steven A. Roseman

Name:  Steven A. Roseman

Title:    Vice President of SunDance Rehabilitation Corporation, as

           general partner of the above named partnership





 

 

 

 

West Jersey/Mediplex Rehabilitation, Limited Partnership

 

By:      /s/ Steven A. Roseman

Name:  Steven A. Roseman

Title:    Vice President of Mediplex of New Jersey, Inc., as general

            partner of the above named partnership



 

 

 

 

12